COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Wayne Eugene Allsup v. The State of Texas

Appellate case number:     01-18-00054-CR

Trial court case number: CR-16-0695

Trial court:               22nd District Court of Hays County

        Appellant’s counsel advised this Court that, although the district clerk had forwarded the
record to the appellant in response to this Court’s order, the record was provided on CD, which
appellant was not allowed to view. Counsel asked if the Court could provide a paper copy.
        We ORDER the Hays County District Clerk to provide appellant with a paper copy of the
clerk’s record, reporter’s record, and any supplemental records, within 30 days from the date of
this order. The Hays County District Clerk shall certify to this Court within 40 days of the date
of this order the date upon which deliver of the record to appellant is made. Finally, appellant’s
pro se response to appointed counsel’s brief shall be filed within 45 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Peter Kelly___________________
                    Acting individually  Acting for the Court


Date: ___February 5, 2019___